DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claim 1, the closest prior art is Pikus et al (Arithmetic Coding based multi- composition codes for bit level distribution matching – 2019 attached). Regarding claim 1, Pikus discloses  a bit-level distribution matcher for probabilistic constellation shaping, comprising circuitry (a distribution matcher (DM) reversible maps a sequence U of independent and uniformly distributed bits into a sequence of symbols to emulate target distribution, see page 1, section I and column 1) configured to: receive a portion of a binary bit stream to be transmitted as an optical signal; for each input block of consecutively received binary bits in the portion of the binary bit stream having a predetermined input block size: (for block to block distribution matchers the input and the output sequences’ have length denoted by k and respectively, see page 1, section 1 and column 1) assign, based on values of the consecutively received binary bits in the input block, a respective codeword for the input block having a predetermined output block size,(the distribution matcher act as an encoder which maps K input bits to non-binary codeword of length n, see page section I and column 1) the respective codeword including a number of binary bits having a given bit value that is dependent on a predetermined target probability distribution for input blocks received by the bit-level distribution matcher; (the set of possible codewords is chosen such that a certain output distributed n emulated, see page 1, section I and column 1)  and output the respective codeword as an element of a shaped bit sequence representing the portion of the binary bit stream; wherein: a one-to-one mapping exists between each combination of bit values possible to be included in an input block received by the bit-level distribution matcher and a respective codeword to be assigned to input blocks containing the combination of bit values; (a one to one mapping between the data sequence and codewords can be established if each interval contain at most one point, see page 3, section III column 1 and figure 1). 

However regarding claim 1, the prior art of record fails to disclose for at least two of the possible combinations of bit values, the respective codeword to be assigned to input blocks containing the combination of bit values includes a number of binary bits having the given bit value that is different than a number of binary bits having the given bit value that corresponds to the predetermined target probability distribution for input blocks received by the bit-level distribution matcher; and for all of the possible combinations of bit values, an average number of binary bits having the given bit value in the respective codewords to be assigned to input blocks containing the combinations of bit values is equal to the number of binary bits having the given bit value that corresponds .

Regarding claim 7, the closest prior art is Bocherer et al (High throughput probabilistic shaping with product distribution matching – 2017 attached) and Pikus et al (Arithmetic Coding based multi- composition codes for bit level distribution matching – 2019 attached). Regarding claim 7, Bocherer discloses a method for probabilistic constellation shaping using bit-level distribution matching, (communication (optical) channel network with providing constellation shaping using bit level distribution matching , see figure 1 ) comprising: receiving, by a first bit-level distribution matcher, a portion of a binary bit stream to be transmitted as an optical signal; for each input block of consecutively received binary bits in the portion of the binary bit stream having a predetermined input block size; (plurality of distribution matchers receiving K binary data bits with plurality of parallel blocks of sizes K2 to Km and generating m shaped output sequences of length n, see figure 2) generating the optical signal to be transmitted dependent on the shaped bit sequence output by the first bit-level distribution matcher; (generating m shaped output sequences of length n are output based on input bits K, see figure 2). Further Pikus et al discloses assigning, based on values of the consecutively received binary bits in the input block, a respective codeword for the input block having a predetermined output block size, (the distribution matcher act as an encoder which maps K input bits to non-binary codeword of length n, see page section I and column 1) the respective codeword including a number of binary bits having a given bit value that is dependent on a  (the set of possible codewords is chosen such that a certain output distributed n is emulated, see page 1, section I and column 1) and outputting the respective codeword as an element of a shaped bit sequence representing the portion of the binary bit stream; and wherein: a one-to-one mapping exists between each combination of bit values possible to be included in an input block received by the first bit-level distribution matcher and a respective codeword to be assigned to input blocks containing the combination of bit values; (a one to one mapping between the data sequence and codewords can be established if each interval contain at most one point, see page 3, section III column 1 and figure 1). One of the ordinary skilled in the art before the effective filling date of the invention would be motivated to combine the distribution matching based on  arithmetic coding of Pikus with Bocherer to generate codewords on the fly for the output sequences and the motivation is to achieve higher matching rate. 

However regarding claim 7, the prior art of record fails to disclose for at least two of the possible combinations of bit values, the respective codeword to be assigned to input blocks containing the combination of bit values includes a number of binary bits having the given bit value that is different than a number of binary bits having the given bit value that corresponds to the predetermined target probability distribution for input blocks received by the first bit-level distribution matcher; and for all of the possible combinations of bit values, an average number of binary bits having the given bit value in the respective codewords to be assigned to input blocks containing the combinations of 
Regarding claim 15, the closest prior art is Bocherer et al (High throughput probabilistic shaping with product distribution matching – 2017 attached) and Pikus et al (Arithmetic Coding based multi- composition codes for bit level distribution matching – 2019 attached). Regarding claim 15, Bocherer discloses an optical transport network for constellation shaping using bit-level distribution matching, (communication (optical) channel network with providing constellation shaping using bit level distribution matching , see figure 1 ) the optical transport network comprising: an optical transmission path, including an optical transmitter and an optical receiver;(optical transmitter, optical receiver and communication channel connecting the transmitter and receiver, see figure 1) the optical transmitter configured to :receive, by a first bit-level distribution matcher of the optical transmitter, a portion of a binary bit stream to be transmitted as an optical signal; for each input block of consecutively received binary bits in the portion of the binary bit stream having a predetermined input block size (plurality of distribution matchers receiving K binary data bits with plurality of parallel blocks of sizes K2 to Km and generating m shaped output sequences of length n, see figure 2) generate the optical signal to be transmitted dependent on the shaped bit sequence output by the first bit-level distribution matcher; (generating m shaped output sequences of length n are output based on input bits K, see figure 2). Further Pikus et al discloses assign, based on values of the consecutively received binary bits in the input block, a respective codeword for the input (the distribution matcher act as an encoder which maps K input bits to non-binary codeword of length n, see page section I and column 1) the respective codeword including a number of binary bits having a given bit value that is dependent on a predetermined target probability distribution for input blocks received by the first bit-level distribution matcher; (the set of possible codewords is chosen such that a certain output distributed n is emulated, see page 1, section I and column 1)  and output the respective codeword as an element of a shaped bit sequence representing the portion of the binary bit stream; and wherein: a one-to-one mapping exists between each combination of bit values possible to be included in an input block received by the first bit-level distribution matcher and a respective codeword to be assigned to input blocks containing the combination of bit values; (a one to one mapping between the data sequence and codewords can be established if each interval contain at most one point, see page 3, section III column 1 and figure 1). One of the ordinary skilled in the art before the effective filling date of the invention would be motivated to combine the distribution matching based on  arithmetic coding of Pikus with Bocherer to generate codewords on the fly for the output sequences and the motivation is to achieve higher matching rate. 

However regarding claim 15, the prior art of record fails to disclose for at least two of the possible combinations of bit values, the respective codeword to be assigned to input blocks containing the combination of bit values includes a number of binary bits having the given bit value that is different than a number of binary bits having the given bit value that corresponds to the predetermined target probability distribution for input  for all of the possible combinations of bit values, an average number of binary bits having the given bit value in the respective codewords to be assigned to input blocks containing the combinations of bit values is equal to the number of binary bits having the given bit value that corresponds to the predetermined target probability distribution for input blocks received by the first bit-level distribution matcher.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are reproduced below.



b. Kim et al (US 10396899) discloses constellation shaping of M-QAM modulation formats in optical transport network, see figure 4.

c. Ebrahimzad et al (US 10848269) discloses generation of shaped bits from a first set of information bits and a second set of information bits to achieve a target spectral efficiency, see figure 6.

d. Gultekin et al (Probabilistic shaping for finite block lengths: Distribution matching and sphere shaping – 2019 attached) discloses a systematic comparison of distribution matching and sphere shaping algorithms for short block length probabilistic amplitude shaping, see figure 1.

e. Fehenberger et al (Parallel-Amplitude Architecture and subset ranking for fast distribution matching -2019 attached) discloses distribution matching (DM) scheme with parallel amplitudes and parallel binary DMs of varying lengths are employed and their output is sequentially combined to achieve the non-binary sequence, see figure 2.

f. Yoshida et al (Hierarchical distribution matching for Probabilistic shaped coded modulation – 2018 attached) discloses having hierarchical distribution matching scheme having fully parallelized input/output interfaces, see figure 1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.